  Case 3:20-cv-00349-JAG Document 7 Filed 06/08/20 Page 1 of 15 PageID# 89




                          UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF VIRGINIA

THE LIBERTARIAN PARTY OF
VIRGINIA; JO JORGENSEN, Libertarian
Party of Virginia Presidential Candidate;
NICK DUNBAR, Chairman of the Libertarian
Party of Virginia; THE CONSTITUTION
PARTY OF VIRGINIA; JOHN BLOOM,
Chairman of the Constitution Party of
Virginia; SHEILA “SAMM” TITTLE,                     Case No. 3:20-cv-00349
Constitution Party of Virginia Presidential
candidate; MITCHELL BUPP, Independent
candidate for U.S. House of Representatives;        PLAINTIFFS’ MOTION FOR
THE GREEN PARTY OF VIRGINIA;                        PRELIMINARY INJUNCTION AND/OR
BECKER SIDNEY SMITH, Green Party of                 TEMPORARY RESTRAINING ORDER
Virginia Presidential candidate and General         AND ATTACHED MEMORANDUM OF
Secretary of Green Party of Virginia; CHERI         LAW IN SUPPORT
HONKALA, Green Party of Virginia Vice
Presidential candidate; DIANNE BLAIS,
Green Party of Virginia candidate for U.S.
House of Representatives; THE
INDEPENDENT GREEN PARTY OF
VIRGINIA; CAREY CAMPBELL, Chairman
of the Independent Green Party of Virginia;
GLENDA GAIL PARKER, Independent
Green Party of Virginia candidate for U.S.
Senate; HARLAN WAHLERT, Independent
Green Party of Virginia candidate for U.S.
House of Representatives; DR. KATHERINE
PETTIGREW, Independent Green Party of
Virginia candidate for U.S. House of
Representatives; RACHEL BATTS,
Independent Green Party of Virginia
candidate for U.S. House of Representatives;
COL. ALBERT BURCHARD, Independent
Green Party of Virginia Candidate for U.S.
House of Representatives; AARON LYLES,
Independent Green Party of Virginia
Candidate for U.S. House of Representatives;
PETER MARCHETTI, Independent Green
Party of Virginia Candidate for U.S. House of
Representatives; CAPT. RON FISHER,
Independent Green Party of Virginia
Candidate for U.S. House of Representatives;

                                                1
     Case 3:20-cv-00349-JAG Document 7 Filed 06/08/20 Page 2 of 15 PageID# 90



JEREMIAH HEATON, Independent Green
Party of Virginia Candidate for U.S. House of
Representatives; TERRY MODGLIN;
Independent Green Party of Virginia,
Candidate for U.S. House of Representatives,


                                 Plaintiffs,


v.


VIRGINIA STATE BOARD OF
ELECTIONS,
ROBERT H. BRINK, Chairman of the State
Board of Elections, in his official capacity,
JOHN O‟BANNON, Vice-Chairman of the
State Board of Elections, in his official
capacity, JAMILAH D. LECRUISE,
Secretary of the State Board of Elections, in
her official capacity, CHRISTOPHER E.
“CHRIS” PIPER, Commissioner of the State
Board of Elections, in his official capacity,
JESSICA BOWMAN, Deputy Commissioner
of the State Board of Elections, in her official
capacity.


                                Defendants.




                                        INTRODUCTION

        Pursuant to Federal Rules of Civil Procedure 65(a) and (b), and in view of the public

health crisis precipitated by the coronavirus pandemic known as COVID-19 and the ensuing

emergency measures adopted by the Commonwealth of Virginia, Plaintiffs respectfully move the

Court to enter a preliminary injunction and/or temporary restraining order that prohibits


                                                   2
  Case 3:20-cv-00349-JAG Document 7 Filed 06/08/20 Page 3 of 15 PageID# 91



Defendants from enforcing or applying those provisions of the Virginia Code that require

Plaintiffs, as a condition of qualifying for the general election ballot, to collect a specified

number of voters‟ signatures on petitions. Plaintiffs specifically request that the Court enjoin

Defendants from enforcing the following statutory provisions as applied to Plaintiffs in the 2020

election cycle: Va. Code § 24.2-506(2); Va. Code § 24.2-506(1); and Va. Code § 24.2-543.

Further, Plaintiffs request that the Court direct Defendants to: (1) accept Plaintiffs Libertarian

Party of Virginia (“LPVA”), Constitution Party of Virginia (“CPV”), Green Party of Virginia

(“GPVA”), and Independent Green Party of Virginia (“IGPVA”) candidates‟ and Plaintiff

Bupp‟s nominating papers for the November 3, 2020 general election without requiring

supporting signatures from voters; and (2) place Plaintiffs LPVA, CPV, GPVA, and IGPVA

candidates‟ and Plaintiff Bupp names on Virginia‟s November 3, 2020 general election ballot.

       Plaintiffs certify that counsel for Defendants has been contacted and provided copies of

the First Amended Complaint, this Motion, the supporting declarations and exhibits, and

Plaintiffs‟ Proposed Order. Plaintiffs have requested of Defendants‟ counsel a waiver of service

of process under Federal Rule of Civil Procedure 4.

                                                      Respectfully submitted,

                                                      HARDIN LAW OFFICE

                                                      /s/ Matthew D. Hardin
                                                      Matthew D. Hardin, VSB #87482
                                                      324 Logtrac Road
                                                      Stanardsville, VA 22973
                                                      (434) 202-4224
                                                      Matt@MatthewHardin.com
                                                      Local Counsel for Plaintiffs

                                                      BARNES LAW, LLP

                                                      /s/ Robert E. Barnes
                                                      Robert E. Barnes, CA SBN #235919


                                                3
Case 3:20-cv-00349-JAG Document 7 Filed 06/08/20 Page 4 of 15 PageID# 92



                                       Pro Hac Vice to be filed
                                       601 South Figueroa Street, Suite 4050
                                       Los Angeles, CA 90017
                                       (310) 510-6211 – Main
                                       (310) 510-6225 – Fax
                                       robertbarnes@barneslawllp.com
                                       Attorneys for Plaintiffs




                                   4
  Case 3:20-cv-00349-JAG Document 7 Filed 06/08/20 Page 5 of 15 PageID# 93



                          MEMORANDUM OF LAW IN SUPPORT

       The COVID-19 pandemic has given rise to an extraordinary set of circumstances in

Virginia and nationwide. In an effort to contain the virus and protect the public health, the

Commonwealth of Virginia has implemented several emergency measures that, although perhaps

reasonable in light of the public health crisis, make it impossible for Plaintiffs and other citizens

to comply with the statutory procedures they must follow to participate in Virginia‟s electoral

processes. In particular, as voters, petition circulators, candidates and minor political parties in

Virginia, Plaintiffs are required by law to obtain voters‟ signatures on petitions to qualify their

respective candidates for placement on Virginia‟s November 3, 2020 general election ballot.

Under the emergency measures now in place, however, Plaintiffs cannot lawfully comply with

these requirements.

       In response to the virus‟ increasing presence in Virginia, on March 12, 2020, Governor

Northam declared a State of Emergency. In his “Declaration Of A State Of Emergency Due To

Novel Coronavirus (Covid-19), Governor Northam declared that COVID-19 is a public health

threat because it is a communicable disease. Four days later on Monday, March 16, 2020,

Governor Northam issued a directive stating that restaurants, fitness centers, and theaters either

had to reduce capacity to 10 people or close. Governor Northam also banned all events with 100

or more persons. Later, on Monday March 16, 2020, the Supreme Court of Virginia declared a

judicial emergency. This order declared that a judicial emergency exists from March 16, 2020, to

Monday, April 6, 2020. The order further ordered that all non-emergency and non-essential court

proceedings be suspended and that all deadlines are tolled for 21-days. Then, on March 30, 2020,

Governor Northam issued Executive Order Number Fifty-Five (2020) that ordered Virginians to

remain in their places of residence except when leaving for certain essential needs and prohibited



                                                 5
  Case 3:20-cv-00349-JAG Document 7 Filed 06/08/20 Page 6 of 15 PageID# 94



public and private in-person gatherings of more than ten individuals. The Order is effective until

June 10, 2020.

       The White House in collaboration with the Center for Disease Control published

guidelines for how people should conduct themselves during the pandemic. Included within

these guidelines is the recommendation that in areas where community spread of COVID-19 is

present, “bars, restaurants, food courts, gyms, and other indoor and outdoor venues where groups

of people congregate should be closed.” Additionally, people should avoid discretionary travel,

including shopping trips and social visits. Finally, of specific importance, the Center for Disease

Control has recommended that people maintain a safe social distance of at least six feet. This is

because contact with a person within six feet can cause transmission of COVID-19. The

Defendants themselves have in fact started taking measures to limit human interaction in relation

to the upcoming election. In recognizing the danger of coming into close contact with others, the

Virginia Department of Elections “to protect [Voters‟] health during COVID-19 outbreak” is

strongly encouraging voters to vote absentee in the upcoming May elections. The Department is

advising voters to choose reason “2A My disability or illness” for Absentee voting in the June

2020 elections due to COVID-19.”

       On April 21, 2020, and May 4, 2020, Plaintiff LPVA wrote to Governor Northam

requesting relief from the petitioning requirements imposed on it under Virginia law. (Exhibit A,

Exhibit B). To date, Plaintiff LPVA has received no response.

       I.        Plaintiffs Are Entitled to Preliminary Relief.

       When making a request for a preliminary injunction, the Plaintiffs must show that (1)

they are likely to succeed on the merits; (2) they will likely suffer irreparable harm absent an

injunction; (3) the balance of hardships weighs in their favor; and (4) the injunction is in the



                                                 6
  Case 3:20-cv-00349-JAG Document 7 Filed 06/08/20 Page 7 of 15 PageID# 95



public interest. League of Women Voters of North Carolina v. North Carolina, 769 F.3d 224, 236

(4th Cir. 2014).

               A. Plaintiffs Will Suffer Irreparable Harm if the Court Does Not Grant
                  Them Injunctive Relief

       Plaintiffs urgently need relief from this Court because they are required to obtain a

statutorily prescribed number of voters‟ signatures on petitions by June 9, 2020, and if they fail

to do so, Plaintiffs LPVA, CPV, GPVA, and IGPVA candidates and Plaintiff Bupp will be

excluded from Virginia‟s November 3, 2020 general election ballot. At the same time, Executive

Order Number Fifty-Five (2020) prohibits Plaintiffs from approaching voters for purposes of

obtaining their signatures. Plaintiffs have requested that Defendants suspend Virginia‟s petition

requirements, but Defendants have failed to respond to those requests. Plaintiffs will suffer

irreparable harm in the absence of injunctive relief. It is well-settled that the “loss of First

Amendment freedoms, for even minimal periods of time, unquestionable constitutes irreparable

injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976). Plaintiffs are suffering such harm now.

“Petition circulation … is „core political speech,‟ because it involves „interactive communication

concerning political change.‟” Buckley v. American Constitutional Law Foundation, Inc., 525

U.S. 182, 186 (1999) (quoting Meyer v. Grant, 486 U.S. 414, 422 (1988)). First Amendment

protection is therefore “at its zenith” with respect to Plaintiffs‟ right to circulate petitions in

support of their respective candidates. Id. Consequently, each day that Virginia law prohibits

Plaintiffs from commencing their petition drives, they suffer irreparable harm to their core First

Amendment rights. See Buckley, 525 U.S. at 186; Elrod, 427 U.S. at 373.

               B. Plaintiffs Have a Strong Likelihood of Success on the Merits.

       The extraordinary circumstances from which this case arises make it an easy one to




                                                7
  Case 3:20-cv-00349-JAG Document 7 Filed 06/08/20 Page 8 of 15 PageID# 96



decide. Under Virginia law as it now exists, Plaintiffs have no lawful procedure by which they

may qualify their candidates for Virginia‟s November 3, 2020 general election ballot. Plaintiffs

are entitled to the relief requested on that basis alone. Plaintiffs are also entitled to the relief

requested because Virginia‟s petitioning requirements, as applied here, cannot withstand

constitutional scrutiny under the analytic framework the Supreme Court set forth in Anderson v.

Celebrezze, 460 U.S. 780 (1983), and Burdick v. Takushi, 504 U.S. 428 (1992).

                       1. Plaintiffs Are Entitled to Relief Because Virginia Has Failed to
                          Provide Them With Any Procedure for Qualifying for the
                          November 3, 2020 General Election Ballot

       When states fail to provide candidates and parties with a procedure by which they may

qualify for the ballot, the Supreme Court and lower federal courts have not hesitated to remedy

the defect by placing candidates and parties on the ballot by court order. In 1976, for instance,

several states provided no procedure for independent candidates to qualify for the ballot. In each

of these states, independent presidential candidate Eugene McCarthy sought relief in federal

court, and without exception the courts ordered that he be placed on the ballot. See McCarthy v.

Briscoe, 429 U.S. 1317, 97 S. Ct. 10 (1976) (Powell, J. in Chambers) (placing McCarthy on

Texas ballot); McCarthy v. Askew, 540 F.2d 1254, 1255 (5th Cir. 1976) (per curiam) (affirming

order placing McCarthy on Florida‟s ballot); McCarthy v. Noel, 420 F. Supp. 799 (D. R.I. 1976)

(placing McCarthy on Rhode Island ballot); McCarthy v. Tribbitt, 421 F. Supp. 1193 (D. Del.

1976) (placing McCarthy on Delaware ballot); McCarthy v. Austin, 423 F. Supp. 990 (W.D.

Mich. 1976) (placing McCarthy on Michigan ballot). As Justice Powell observed in McCarthy v.

Briscoe, the Supreme Court had followed the same procedure in 1968, when it ordered that

several candidates who successfully challenged the constitutionality of Ohio‟s ballot access laws




                                                 8
  Case 3:20-cv-00349-JAG Document 7 Filed 06/08/20 Page 9 of 15 PageID# 97



be placed on its ballot. See McCarthy v. Briscoe, supra, citing Williams v. Rhodes, 89 S. Ct. 1, 21

L.Ed.2d 69 (Stewart, J., in Chambers, 1968).

       In 1980, Michigan had failed to enact a procedure for independent candidates to access

the ballot following the decision in McCarthy v. Austin, supra, and two independent candidates

running for president and vice-president filed suit. See Hall v. Austin, 495 F. Supp. 782 (E.D.

Mich. 1980). Once again, a federal court ordered that the independent candidates be placed on

Michigan‟s ballot. See id. at 791-92. The issue arose again in 1984, because Michigan still had

not enacted a procedure for independent candidates to qualify for the ballot. An independent

candidate for the State Board of Education filed suit, the district court again declared Michigan‟s

ballot access scheme unconstitutional, and the Secretary of State was ordered to place the

candidate on the ballot. See Goldman-Frankie v. Austin, 727 F.2d 603, 607-08 (6th Cir. 1984).

       In Williams, the Supreme Court explained the rationale for federal courts to grant such

relief: the Constitution does not permit states to restrict access to the ballot in a manner that

“favors two particular parties – the Republicans and the Democrats – and in effect tends to give

them a complete monopoly.” Williams v. Rhodes, 393 U.S. 23, 32 (1968)). Here, the

Commonwealth of Virginia – albeit with the unwanted intrusion of a global pandemic – has

accomplished that same result. Virginia will hold its primary election June 23, 2020, and the

Republican and Democratic nominees selected by means of that taxpayer-funded procedure will

be qualified to appear on Virginia‟s 2020 general election ballot. Yet it is unlawful – a violation

of Executive Order Number Fifty-Five (2020) – for Plaintiffs and all other candidates and parties

to engage in petitioning, which is the only procedure that Virginia provides for them to qualify

for the general election ballot. The grounds for this Court‟s intervention could not be clearer.




                                                 9
  Case 3:20-cv-00349-JAG Document 7 Filed 06/08/20 Page 10 of 15 PageID# 98



       Virginia did not cause the outbreak of the COVID-19 virus, of course, but that is

immaterial. Virginia is constitutionally required to provide its citizens with a lawful procedure to

qualify for its general election ballot, and it has failed to do so. Certainly, Virginia could have

adopted measures to remedy this constitutional defect. Governor Northam has issued several

executive orders that impose sweeping changes to Virginia law – and which incidentally make it

impossible for Plaintiffs to qualify for Virginia‟s November 3, 2020 general election ballot – but

Defendants have either declined or failed to respond to Plaintiffs‟ requests for relief. (Exhibit A,

Exhibit B) Under these circumstances, Plaintiffs are entitled to an order from this Court placing

them on the ballot.

                       2. Virginia’s Statutory Scheme Cannot Withstand Constitutional
                          Scrutiny as Currently Applied

       Plaintiffs are also entitled to relief because Virginia‟s statutory scheme, as currently

applied, cannot withstand constitutional scrutiny under the Supreme Court‟s Anderson-Burdick

analytic framework. Under that analysis, a reviewing court must:

       first consider the character and magnitude of the asserted injury to the rights protected by
       the First and Fourteenth Amendments that the plaintiff seeks to vindicate. It then must
       identify and evaluate the precise interests put forward by the State as justifications for the
       burden imposed by its rule. In passing judgment, the Court must not only determine the
       legitimacy and strength of each of those interests, it also must consider the extent to
       which those interests make it necessary to burden the plaintiff‟s rights. Only after
       weighing all these factors is the reviewing court in a position to decide whether the
       challenged provision is unconstitutional.

Anderson, 460 U.S. at 789. This framework establishes a “flexible standard,” according to which

“the rigorousness of our inquiry into the propriety of a state election law depends upon the extent

to which a challenged restriction burdens First and Fourteenth Amendment rights.” Burdick, 504

U.S. at 434; Marcellus v. Va. State Bd. of Elections, 849 F.3d 169, 175 (4th Cir. 2017). Under

this standard, “reasonable, nondiscriminatory restrictions” are subject to less exacting review,



                                                 10
  Case 3:20-cv-00349-JAG Document 7 Filed 06/08/20 Page 11 of 15 PageID# 99



whereas laws that imposes “severe” burdens are subject to strict scrutiny. Burdick, 504 U.S. at

434 (citations omitted). But in every case, “However slight [the] burden may appear ... it must be

justified by relevant and legitimate state interests sufficiently weighty to justify the limitation.”

Crawford v. Marion County Election Bd., 128 S.Ct. 1610, 1616 (2008) (citation and quotation

marks omitted); McLaughlin v. N.C. Bd. of Elections, 65 F.3d 1215, 1221 n.6 (4th Cir. 1995)

(“We believe that a regulation which imposes only moderate burdens could well fail the

Anderson balancing test when the interests that it serves are minor, notwithstanding that the

regulation is rational.”).

        As the Seventh Circuit has explained, “[m]uch of the action takes place at the first stage

of Anderson’s balancing inquiry,” because the severity of the burden imposed is what determines

whether strict scrutiny or a less demanding level of review applies. Stone v. Board of Election

Com'rs for City of Chicago, 750 F.3d 678, 681 (7th Cir. 2014) (citing Burdick, 504 U.S. at 534).

Here, the burden imposed could not be more severe: Virginia law as currently applied prohibits

Plaintiffs and all other minor party and independent candidates from seeking to qualify for the

general election ballot. Such “complete exclusion,” the Seventh Circuit has concluded,

constitutes a “severe” burden on the First and Fourteenth Amendment rights of the affected

voters, candidates and parties. Lee v. Keith, 463 F.3d 768, 770 (7th Cir. 2006).

        “Restrictions that „severely‟ burden the exercise of constitutional rights must be

„narrowly drawn to advance a state interest of compelling importance.‟” Lee, 463 F.3d at 768

(quoting Burdick, 504 U.S. at 434). But no state interest, compelling or otherwise, is sufficient to

justify Virginia‟s complete exclusion of all minor party and independent candidates from its

general election ballot. In Lee, for example, the Seventh Circuit acknowledged that promoting

political stability and preventing ballot clutter “are important state interests,” but it found them



                                                  11
 Case 3:20-cv-00349-JAG Document 7 Filed 06/08/20 Page 12 of 15 PageID# 100



insufficient to justify the challenged restrictions. Id. at 770-71. Such interests, the Court

concluded, do not “„permit a State to completely insulate the two-party system from minor

parties‟ or independent candidates‟ competition and influence,‟ and that is effectively what

Illinois has done.” Id. at 771 (quoting Timmons v. Twin Cities Area New Party, 520 U.S. 351,

366-67 (1997)).

       To be sure, Virginia has a strong and even compelling interest in protecting the public

health during a pandemic. But no court has ever upheld a ballot access restriction that

categorically excludes all candidates except Republicans and Democrats. Because petition

circulation is prohibited under Virginia law, and Virginia has failed to establish an alternative

procedure by which minor party and independent candidates may qualify for its general election

ballot, Virginia‟s petitioning requirements are unconstitutional as applied to Plaintiffs in the

2020 general election cycle.

               C. The Balance of Harms Weighs Strongly in Plaintiffs’ Favor.

       The harm that Plaintiffs will suffer in the absence of the requested relief is plain: their

candidates will be excluded from Virginia‟s November 3, 2020 general election ballot; voters

will be deprived of the opportunity to hear their political views and to associate with and support

them; LPVA, CPV, GPVA, and IGPVA will be prevented from disseminating and building

support for their platforms among the general electorate; and LPVA, CPA, GPVA, and IGPVA

will be denied the opportunity to win sufficient electoral support to retain ballot access in the

next election cycle. The Supreme Court has expressly relied on such harms to justify granting the

relief that Plaintiffs request here. See, e.g., Norman v. Reed, 502 U.S. 279, 288-89 (1992);

Anderson, 460 U.S. at 793-94; Williams, 393 U.S. at 30-31. The Court‟s admonition in Williams

bears repeating:



                                                 12
 Case 3:20-cv-00349-JAG Document 7 Filed 06/08/20 Page 13 of 15 PageID# 101



       The right to form a party for the advancement of political goals means little if a party can
       be kept off the election ballot and thus denied an equal opportunity to win votes. So also,
       the right to vote is heavily burdened if that vote may be cast only for one of two parties at
       a time when other parties are clamoring for a place on the ballot.

Williams, 393 U.S. at 31. This Court‟s intervention is amply justified to prevent such harm to

Plaintiffs‟ “most precious freedoms.” Id. at 30.

       By contrast, Defendants will not suffer any harm if the Court grants Plaintiffs the

requested relief. Plaintiffs have qualified for Virginia‟s general election ballot with regularity in

past election cycles, and there is no evidence that Virginia sustained any harm to its electoral

processes as a result of their participation. On the contrary, as the Supreme Court has repeatedly

observed, “[h]istorically political figures outside the two major parties have been fertile sources

of new ideas and new programs; many of their challenges to the status quo have in time made

their way into the political mainstream.” Anderson, 460 U.S. at 794; see Ill. Bd. of Elections v.

Socialist Workers Party, 440 U.S. 173, 185-86 (1979); Sweezy v. New Hampshire, 354 U. S. 234,

250-251 (1957). Thus, the continued participation of Plaintiffs in Virginia‟s electoral process

will benefit, not harm, Defendants and the voters of Virginia generally.

       Moreover, the relief that Plaintiffs request here is precisely the same relief that other

states have granted of their own volition. On March 30, 2020, for example, Vermont enacted

legislation providing that “a person shall not be required to collect voter signatures in order to

have the person‟s name placed on any ballot in the year 2020.” See An Act Relating to

Government Operations in Response to the COVID-19 Outbreak, HB 681 (2020), available at

https://legislature.vermont.gov/Documents/2020/Docs/BILLS/H-0681/H

0681%20As%20Passed%20by%20Both%20House%20and%20Senate%20Official.pdf (accessed

June 5, 2020).




                                                   13
 Case 3:20-cv-00349-JAG Document 7 Filed 06/08/20 Page 14 of 15 PageID# 102



          No harm will come to Defendants or the Commonwealth of Virginia if the Court grants

similar relief here. On the contrary, Defendants will be relieved of the considerable burden of

validating petition signatures during the crunch of the election cycle. The balance of harms

therefore weighs strongly in Plaintiffs‟ favor.

                 D. The Requested Relief Is in the Public Interest.

          Preliminary relief will benefit the public because it will protect the First Amendment

rights of Virginia voters to cast their votes effectively and to associate with candidates and

parties they support. “Injunctions protecting First Amendment freedoms are always in the public

interest.” American Civil Liberties Union of Il. v. Alvarez, 679 F.3d 583, 589 (7th Cir. 2012)

(quoting Christian Legal Soc‟y v. Walker, 453 F.3d 853, 859 (7th Cir. 2006) (footnote omitted)).

This factor therefore also weighs in Plaintiffs‟ favor.

                                           CONCLUSION

          For the foregoing reasons, Plaintiffs respectfully move the Court to issue preliminary

relief.

                                Respectfully submitted,

                                                       HARDIN LAW OFFICE

                                                       /s/ Matthew D. Hardin
                                                       Matthew D. Hardin, VSB #87482
                                                       324 Logtrac Road
                                                       Stanardsville, VA 22973
                                                       (434) 202-4224
                                                       Matt@MatthewHardin.com
                                                       Local Counsel for Plaintiffs

                                                       BARNES LAW, LLP

                                                       /s/ Robert E. Barnes
                                                       Robert E. Barnes, CA SBN #235919
                                                       Pro Hac Vice to be filed
                                                       601 South Figueroa Street, Suite 4050


                                                  14
Case 3:20-cv-00349-JAG Document 7 Filed 06/08/20 Page 15 of 15 PageID# 103



                                         Los Angeles, CA 90017
                                         (310) 510-6211 – Main
                                         (310) 510-6225 – Fax
                                         robertbarnes@barneslawllp.com
                                         Attorneys for Plaintiffs




                                    15
